DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed May 9, 2022, have been fully considered and are persuasive.  The rejection of claims 1 and 2 and the objection to claims 3-7 and 9-11 have been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7 and 9-11, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, and when interpreted in light of the present disclosure, fails to disclose or render obvious a waveguide including an incoupling diffractive optical element (DOE) and an outcoupling DOE, wherein the incoupling DOE of the waveguide is configured to receive a diverging first light beam transmitted toward the incoupling DOE of the waveguide; a first reflective optical element configured to receive the diverging first light beam after passing through the incoupling DOE of the waveguide, the first reflective optical element being configured to reflect a collimated second light beam toward the incoupling DOE of the waveguide; wherein the waveguide display system is configured to: prevent propagation of the diverging first light beam to the outcoupling DOE in the waveguide through total internal reflection (TIR); and cause the collimated second light beam to propagate to the outcoupling DOE in the waveguide through TIR.
Claims 12-20 are allowed for the reasons set forth in the Non-Final Rejection mailed February 17, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883